Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received with the response of April 20, 2021, have been fully considered by the examiner.  The following is a complete response to the April 20, 2021 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans (2017/0231695) in view of the teaching of McGurk et al (2006/0025815).
	Dickhans provides a very structurally similar system to the subject matter of the instant application.  There is a stylus (400 – Figure 4 which is identical to Figure 2 of the instant application) configured to penetrate tissue and movable between first and second configurations, a surgical instrument (e.g. microwave antenna 160) configured to treat lung tissue and an introducer (500 – Figure 5 which is identical to Figure 3 of the instant application) having a lumen configured to receive the stylus and the surgical instrument.  The distal end of the stylus is configured to extend distally of the introducer when they are inserted into tissue to create a track (see, for example, Figures 6 and 7 which are similar to Figures 7 and 8 of the instant application).  Dickhans fails to 
	McGurk et al disclose a system comprising an introducer with a stylus and a removable surgical instrument (Figure 11, for example).  In use, the surgical instrument is used to treat lung tissue, and then removed from the introducer.  A sealant is then provided through the introducer as the introducer is removed from the lung tissue to seal the track created by the introducer.  See, for example, paragraph [0055].  McGurk et al disclose several different surgical instruments, including energy delivery instruments (para. [0059]. 
	To have provided the Dickhans device with a sealant to seal tissue after creating a track and after removal of the surgical instrument to seal the access to a surgical site in the lung would have been an obvious consideration for one of ordinary skill in the art given the teaching of McGurk et al who provides such a sealant in an analogous device used to specifically treat lung tissue.
	Regarding claim 2, Dickhans discloses the movement of the stylus and introducer in the manner described, and McGurk et al specificially discloses creating a track in lung tissue.  Regarding claims 3-5, Dickhans (paragraphs [0048-0049]) disclose the same materials to form the stylus and the introducer.  Regarding claims 6-8, McGurk et al discloses the claimed sealant material to treat tissue (para. [0056], for example).  Regarding claim 9, Dickhans (para. [0039], for example) disclose the claimed ultrasound imaging system for positioning the stylus and introducer into tissue.  Regarding claim 10, McGurk et al disclose a biopsy device for collecting a sample of lung tissue (para. [0011], for example).  Regarding claim 11, Dickhans disclose various 
	Regarding claim 12, Dickhans disclose the steps of treating tissue including inserting an introducer and a stylus into tissue to create a track to a target, removing the stylus from the introducer and introducing a surgical instrument (e.g. microwave antenna) through the introducer and radiating energy from the instrument to treat tissue (para. [0047], for example).  Dickhans fails to expressly disclose the treatment of lung tissue, or the dispensing of a sealant through the introducer to seal the track.
	As addressed previously, McGurk et al disclose a similar device including an introducer, a stylus, a surgical instrument to deliver energy to tissue and a means to dispense a sealant to tissue, specifically lung tissue.  To have used the Dickhans device to specifically treat lung tissue and to have delivered a sealant through the introducer to seal the track after treatment would have been an obvious consideration for one of ordinary skill in the art since McGurk et al fairly teaches it is known to use such a device to treat lung tissue and to further provide a sealant to seal the track created in lung tissue by the device.
	Regarding claim 13, Dickhans discloses an ultrasound imaging system to assist in guiding the device to a desired tissue site as addressed above.  Regarding claim 14, McGurk et al disclose the use of a sealant to seal air leaks and the track created by the introducer/stylus as addressed previously.  Regarding claim 16, McGurk et al specifically discloses the separation of lung tissue (e.g. via the track created by inserting the introducer/stylus) to access the targeted lung tissue.  Regarding claim 17, McGurk 
	Regarding claim 18, Dickhans discloses a kit comprising a stylus, a surgical instrument and an introducer as addressed with respect to claim 1 above.  Dickhans fails to expressly disclose a sealant that may be provided through the introducer to seal lung tissue during the procedure.  McGurk et al disclose an analogous device as addressed previously, and specifically disclose providing a sealant through the introducer to seal lung tissue after creating a track with the stylus/introducer.  To have provided the Dickhans kit with a sealant to seal tissue after treatment would have been an obvious consideration to one of ordinary skill in the art given the teaching of McGurk et al who disclose the use of such a sealant in an analogous kit.
	Regarding claim 19, Dickhans discloses the use of an energy delivery surgical instrument, including a microwave antenna or an RF antenna, as addressed above.  Regarding claim 20, McGurk et al provides the teaching of providing a biopsy tool used to collect a sample of lung tissue during the procedure as addressed above.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           May 28, 2021